Citation Nr: 1046590	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the U.S. Navy from January 
1951 to October 1958 and in the U.S. Air Force from October 1958 
to October 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its July 2010 remand, the Board directed that the claims file 
be returned to the audiologist who rendered an opinion in May 
2009.  Specifically, the Board requested that the audiologist 
provide an opinion with respect to whether it was more likely 
than not (i.e., probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 percent) that the 
Veteran's tinnitus is related to service, or was caused or 
aggravated by his service-connected bilateral hearing loss 
disability.  In August 2010, the audiologist who provided the May 
2009 opinion reiterated that it was not at least as likely as not 
that tinnitus was related to military service.  She did not 
provide an opinion regarding a relationship to the Veteran's 
bilateral hearing loss disability.  The file was returned to the 
examiner in September 2010, with a specific request for an 
opinion regarding whether tinnitus was caused or aggravated by 
the Veteran's bilateral hearing loss disability.  In response, 
the audiologist reiterated her previous opinion, without 
addressing a relationship between the service-connected hearing 
loss disability and tinnitus.  As such, the Board again concludes 
that these opinions are insufficient for the purpose of deciding 
the Veteran's claim.  

The U.S. Court of Appeals for Veterans Claims has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  This issue must be returned to 
the Agency of Original Jurisdiction (AOJ) for action consistent 
with the Board's July 2010 remand.

In light of the St. Louis VA Medical Center staff audiologist's 
inability or refusal to specifically address the question posed 
by the Board's July 2010 remand, the Board finds that seeking 
additional comment from this individual would be futile.  As 
such, an examination by another provider, on a fee basis if 
necessary, should be scheduled.

The Board has determined that additional development is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  Schedule the Veteran for an audiological 
examination with an audiologist who has not 
previously examined him.  If necessary, such 
examination should be arranged on a fee 
basis.  The audiologist should be advised 
that the Veteran is in receipt of service 
connected disability benefits for his 
bilateral hearing loss disability.

Following review of the record, the 
audiologist should provide an opinion with 
respect to whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that 
the Veteran's tinnitus was caused or 
aggravated by his service-connected bilateral 
hearing loss disability.

The audiologist should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The complete rationale for all opinions 
expressed should be supported by a discussion 
of the relevant evidence of record.

2.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158. 3.655.

3.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as the 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



